UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1121



EDWARD W. ROBERTS, SR., Personal Representa-
tive of the Estate of Elsie Roberts, deceased,

                                              Plaintiff - Appellant,

           versus


PAUL R. FLEURY, M.D.; PAUL R. FLEURY, M.D.
P.A.,

                                            Defendants - Appellees,

           and


CRAIG J. SCHAEFER, M.D.,

                                                            Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-2068-S)


Argued:   October 27, 1998              Decided:     November 19, 1998


Before HAMILTON and MOTZ, Circuit Judges, and BOYLE, Chief United
States District Judge for the Eastern District of North Carolina,
sitting by designation.


Affirmed by unpublished per curiam opinion.
ARGUED: Thy Christine Pham, SUDER & SUDER, P.A., Baltimore, Mary-
land, for Appellant.    Elijah Dale Adkins, III, ANDERSON, COE &
KING, L.L.P., Baltimore, Maryland, for Appellees. ON BRIEF: Matt
R. Ballenger, SUDER & SUDER, P.A., Baltimore, Maryland, for Appel-
lant. Gregory L. VanGeison, ANDERSON, COE & KING, L.L.P., Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Edward Roberts, Sr. (Roberts) appeals the district court’s

grant of Dr. Paul Fleury’s motion for judgment as a matter of law

on Roberts’ wrongful death claim involving his wife, Elsie Roberts,

and his survival claim brought on behalf of her estate.    In both

claims, Roberts alleged that Dr. Fleury, in connection with his

treatment of Mrs. Roberts for her complaints of left breast in-

flammation, committed medical malpractice proximately causing his

wife’s death.   Upon review of the briefs and the record, and after

consideration of oral arguments, we conclude that the district

court was correct in granting judgment as a matter of law in favor

of Dr. Fleury. Accordingly, we affirm the judgment of the district

court for the reasons stated in its memorandum opinion.        See

Roberts v. Fleury, CA No. 96-CV-2068 (D. Md. December 24, 1997).




                                                          AFFIRMED




                                 3